Citation Nr: 9915901	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  93-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1973.  This appeal arises from January 1992 and subsequent 
rating decisions of the Department of Veterans Affairs (VA), 
St. Petersburg, Florida, regional office (RO).  

In March 1995, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  In a September 
1995 written statement, the veteran withdrew the claim for an 
increased evaluation for hemorrhoids.

In October 1997, the Board again remanded the case for 
additional development.  Subsequently, a rating decision of 
June 1998 granted service connection for chronic obstructive 
pulmonary disease (chronic bronchitis), and assigned a 30 
percent evaluation.  In August 1998, the veteran submitted a 
request for an increased evaluation.  A rating decision of 
January 1999 denied entitlement to an evaluation in excess of 
30 percent.  In February 1999, the veteran submitted a notice 
of disagreement with that decision.  In February 1999, the RO 
issued a statement of the case.  The veteran has not yet 
submitted a substantive appeal with respect to this issue; 
however, the Board notes that he has until January 29, 2000 
in which to do so.  Accordingly, as that issue is not ripe 
for review, it is referred to the RO for any necessary action 
and will not be addressed further in this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The weight of the medical evidence of record is against a 
finding that the veteran has post-traumatic stress disorder.

3.  The RO last denied service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder) in May 1990 on the grounds that the personality 
disorder shown in service was a constitutional or 
developmental abnormality, and that there was no evidence of 
a link between any current psychiatric disorder and the 
veteran's period of service.  No appeal was made following 
notice of that decision.  

4.  Evidence showing a possible link between the veteran's 
current psychiatric symptomatology and exposure to toxic 
fumes during service which resulted in a service connected 
lung disability, has been received since the RO's May 1990 
rating decision. 

5.  The veteran was diagnosed with a personality disorder 
during service; his current psychiatric disorder, variously 
diagnosed, developed years after his separation from service, 
and it is not related to any event of service, including 
breathing of toxic fumes.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  The RO's May 1990 rating decision denying service 
connection for an acquired psychiatric disorder (other than 
post-traumatic stress disorder) is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

3.  Evidence received since the RO last denied service 
connection for an acquired psychiatric disorder in May 1990 
is new and material and the veteran's claim for service 
connection that benefit has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).  

The service medical records show diagnoses of passive 
aggressive personality disorder and adjustment reaction of 
adult life.  The veteran served in the Navy on a ship in 
Vietnam.  The veteran has been seen extensively for 
psychiatric problems since service.  The diagnoses have 
included passive dependent personality, depressive neurosis, 
major depression, dysthymic disorder, alcohol dependence, and 
bipolar disorder.  The only diagnosis of post-traumatic 
stress disorder in the record came on a VA general medical 
examination in November 1991.  The examiner, who was not a 
psychiatrist, listed post-traumatic stress syndrome as a 
diagnosis.  The veteran was subsequently seen by a VA 
psychiatrist in November 1991, and that examiner stated that 
the veteran seemed to have had a long history of 
dysfunctional behavior marked by a profound neediness for 
nutrient support and attention, especially from females.  His 
personality make-up was probably relatively fragile upon 
entrance into service and it was difficult to see a strong 
causal relationship between his war-related encounters and 
his symptomatology.  The psychiatrist diagnosed dysthymic 
disorder, alcohol dependence in remission, and mixed 
personality disorder, strong borderline.  

The subsequent VA and private psychiatric evaluations have 
not found post-traumatic stress disorder.  Private 
psychological testing in May 1994 showed borderline 
personality disorder.  The most recent VA psychiatric 
examination in October 1998 resulted in diagnoses of bipolar 
disorder, mixed, in partial remission, alcohol dependence in 
remission, and personality disorder, not otherwise specified, 
with borderline and antisocial features.  

The veteran's only diagnosis of post-traumatic stress 
disorder was made in November 1991 by a VA physician who was 
not a psychiatrist or a mental health professional.  
Immediately thereafter, a thorough evaluation by a VA 
psychiatrist failed to support that diagnosis.  Subsequent 
extensive evaluation in VA and private settings have resulted 
in diagnoses other than post-traumatic stress disorder.  The 
weight of the medical evidence is against a diagnosis of 
post-traumatic stress disorder in this case.  The Board has 
accorded more weight to the opinions of the VA and private 
psychiatric professionals, who had the benefit of a review of 
the entire record as well as a lengthy interview with the 
veteran.  Their unequivocal diagnoses are most persuasive, 
particularly as against a lone diagnosis by a non-
psychiatrist.  Accordingly, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim 
for service connection for post-traumatic stress disorder.  
Because the weight of the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1998).


Acquired Psychiatric Disorder
(Other than Post-traumatic Stress Disorder)

The RO, by decision dated in July 1973, denied service 
connection for an acquired psychiatric disorder on the 
grounds that the service medical records showed diagnoses of 
adjustment reaction and personality disorder, and that the 
post-service VA examination in June 1973 found passive 
dependent personality and no mental disorder.  The veteran 
was notified of that decision in July 1973.  He did not file 
a timely appeal and that decision became final.  Rating 
decisions in June 1976, October 1979, October 1981, November 
1981, November 1984, and May 1990, confirmed and continued 
the previous denial of service connection.  To reopen the 
claim, the veteran must submit new and material evidence. 38 
U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection for a psychosis may be 
established if it is shown to be present in service or 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).  The regulations also state 
that a personality disorder is not a disability for which 
service connection may be granted.  38 C.F.R. § 3.303(c) 
(1998).

The issue before the Board is whether the additional evidence 
submitted since the RO's May 1990 final denial is both new 
and material in that it tends to establish that the veteran 
has a chronic acquired psychiatric disorder that is related 
to service or an inservice event.  Service connection for a 
chronic lung disorder was granted in June 1998.  A July 1998 
VA outpatient treatment note stated that the veteran reported 
that he had cleaned fuel oil holds during service without 
protective clothing or mask, and with little or no 
ventilation, that he now had a chronic lung disorder which 
had been service connected, and that he believed that his 
current depressive symptoms and mood fluctuations may also in 
part be secondary to his exposure to fumes in service.  The 
examiner stated that it was plausible that if the veteran was 
exposed to toxic fumes of sufficient intensity to induce 
pulmonary disease, that this could also affect brain function 
and result in affective illness.  Magnetic resonance imaging 
might be helpful in arriving at this conclusion.

The record now contains diagnoses of depressive neurosis, 
major depression, dysthymic disorder, and bipolar disorder.  
The medical evidence received since the previous denial 
demonstrates that it is plausible that an inservice event 
could be causally related to his current symptomatology.  
Because the record did not previously contain such evidence 
of a possible link between an inservice event and current 
symptomatology, the June 1998 outpatient record is new and 
material in that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for an acquired psychiatric disorder is 
reopened.

The Board notes that Bernard v. Brown, 4 Vet. App. 384 
(1993), provides that, to establish no prejudice to the 
appellant by rendering a decision on the merits of a claim 
which was denied on the basis of finality by the RO, it must 
be shown that the appellant had sufficient notice of the need 
to address those issues in his submissions, arguments and 
testimony on appeal.  The veteran's many submissions and 
testimony at his personal hearing before a hearing officer at 
the RO have consistently addressed the merits of his claim 
and demonstrate his understanding of the basic law.  He has 
also been provided with the law and regulations applicable to 
his claim on the merits.  He has been represented and his 
representative has presented written argument on his behalf.  
Consequently, the Board finds that no prejudice to the 
veteran will result from a consideration on the merits, and 
the Board will now proceed to a consideration of all the 
evidence, both old and new.

The service medical records show that the veteran took an 
overdose of medication in February 1973 after finding out 
that his wife had left him.  In March 1973, he returned to 
the emergency room and reported that he wanted to kill 
himself.  The admission diagnoses were adjustment reaction of 
adult life, and passive aggressive personality.  The 
hospitalization record noted that the veteran exhibited low 
frustration tolerance, poor judgment, and poor impulse 
control.  When his immediate desires were thwarted he lost 
sight of long-term goals and was quick to anger and act out.  
He showed no defect in perception, cognition, or reasoning 
that would not hold him responsible for his actions.  He was 
not in need of hospitalization and would not benefit from 
further psychotherapy.  The examiner recommended that he 
should be administratively separated from service.  The final 
diagnosis was passive aggressive personality disorder, 
passive dependent type.  The veteran was separated from 
service in April 1973.

A VA psychiatric examination was conducted in June 1973.  The 
veteran was in good demeanor, neither elated nor depressed, 
with appropriate affect and logical, coherent narrative.  It 
was not possible to disclose any overt psychotic symptoms.  
The veteran did not present delusions, hallucinations or 
ideas of reference.  He seemed to be somewhat immature, with 
a strong attachment to his mother.  He reported nervousness 
once in a while, but the examiner stated that the main 
problem was his low tolerance for stressing situations.  The 
assessment was:  no mental disorder; passive dependent 
personality; and nervousness by history.

Report of a private hospitalization in August 1978 indicated 
that the veteran reported depression due to separation from 
his wife, missing his daughter, and inability to find a job.  
Psychiatric examination revealed no psychotic manifestations.  
The diagnoses were depressive neurosis, and alcohol 
addiction.

The veteran was seen at Lee Mental Health Center in Fort 
Myers, Florida, on several occasions in 1989, 1990, and 1991.  
The treatment was for depression, alcohol abuse, and 
adjustment disorder.

The veteran was evaluated by a VA psychiatrist in November 
1991.  That examiner stated that the veteran seemed to have 
had a long history of dysfunctional behavior marked by a 
profound neediness for nutrient support and attention, 
especially from females.  His personality make-up was 
probably relatively fragile upon entrance into service and it 
was difficult to see a strong causal relationship between his 
war-related encounters and his symptomatology.  The 
psychiatrist diagnosed dysthymic disorder, alcohol dependence 
in remission, and mixed personality disorder, strong 
borderline.

Private psychological testing in May 1994 showed borderline 
personality disorder.  The veteran was again seen at Lee 
Mental Health Center in July 1994.  The diagnoses were 
dysthymic disorder, alcohol dependence, and dependent 
personality disorder.

The veteran was treated in 1997 and 1998 for mood swings.  He 
was prescribed Prozac and Depakote, and his mood apparently 
leveled out somewhat.  In October 1998, the veteran was 
reported as stable from a psychiatric standpoint, no longer 
drinking or using street drugs.

The most recent VA psychiatric examination was conducted in 
October 1998.  The examiner reviewed the claims folder, 
including the July 1998 outpatient record, and interviewed 
the veteran.  The veteran reported that his mood swings 
started shortly after his return from Vietnam, at which time 
he had the first of many suicide attempts.  He referred to 
problems in the past with his temper.  He was currently 
married to his eighth wife, and they seemed to be getting 
along well.  The veteran stated that his moods had become 
almost level during 1998 thanks to his current outpatient 
treatment.  He continued to have problems with sleep and 
concentration.  The veteran reported that he had some 
interest in activities, such as ham radio, and that he no 
longer worried as much or felt as hopeless as he had a few 
years ago.  

On examination, the veteran looked tense and had an 
unchanging pensive facial expression.  He was alert and 
cooperative, and his sensorium was clear.  There was no 
evidence of disturbance of thought process, and the veteran 
denied hallucinations or delusions.  The veteran stated that 
he was no longer troubled by suicidal ideation.  He kept his 
hygiene at the proper level with some effort.  The veteran 
admitted to being by nature impulsive, becoming easily 
suspicious or going to pieces under stress, and to having 
unstable and stormy relationships with people in general.  He 
also admitted to losing his temper, being sensitive to 
rejection, and feeling empty inside.  The diagnoses were 
bipolar disorder, mixed, in partial remission, alcohol 
dependence in remission, and personality disorder, not 
otherwise specified, with borderline and antisocial features.  
In response to the July 1998 outpatient record notation, the 
examiner stated that while it was indeed possible for bipolar 
disorder to be caused by brain damage, it would as a rule be 
the kind of brain damage that occurred rather suddenly (such 
as in a stroke or severe head injury), not in a gradual 
process such as reported here with chronic obstructive 
pulmonary disease developing over a number of years.  The 
examiner noted that if the opposite were true, one would see 
a notable number of bipolar disorders occurring in chronic 
smokers who developed chronic obstructive pulmonary disease 
due to smoking, and that this was not the case.  The examiner 
concluded that in his opinion it was not plausible to 
consider that the pulmonary disease of the veteran caused his 
bipolar disorder.

The veteran has argued that his current psychiatric disorder, 
variously diagnosed, either began during service or was 
caused by some event of service.  However, where the 
determinative issue is one of medical diagnosis or causation, 
only medical evidence is competent to establish such facts.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The 
veteran's personality disorder noted during service and 
subsequently is not a disability for which service connection 
may be granted.  38 C.F.R. § 3.303(c) (1998).  A chronic 
psychiatric disorder was first diagnosed several years after 
his separation from service, and none of the currently 
diagnosed psychiatric disorders have been medically linked to 
service.  

While the VA psychiatrist in July 1998 stated that it was 
"plausible" that if the veteran was exposed to toxic fumes 
of sufficient intensity to induce pulmonary disease, that 
this could also affect brain function and result in affective 
illness, the current VA examiner found this not plausible.  
The Board finds that the July 1998 statement is highly 
speculative and is outweighed by the well-reasoned opinion of 
the most recent VA examiner.  

Consequently, the Board has concluded that the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  There is no 
equipoise between the positive and negative evidence in this 
case; therefore no reasonable doubt issue is raised.  38 
C.F.R. § 3.102 (1998).


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for an acquired psychiatric disorder 
(other than post-traumatic stress disorder) is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

